Title: To George Washington from George Clinton, 1 July 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir
          Pokeepsie [N.Y.] 1st July 1779
        
        I have recd Your Excellency’s Letter of the 28st Ulto—I have already given Colo. Pawling Directions to make every necessary Preparati on and be in perfect Readiness to march with the Troops under his Command on the shortest Notice and that his Men might be properly provided[.] I have barely intimated to him in Confidence that he was to form a Junction and continue with the Troops destined for the Western Expedition—As soon as I shall be advised of the Period most proper for him to march I will give him Orders agreable to your Excellency’s Request.
        
        From a Letter I recd from Colo. Hay I have Reason to apprehend that the Want of Money in the Qur Mr’s Departmt may prevent his supplying this Detachmt with what may be necessary to enable them to move in Season. I am.
      